Name: 2004/865/EC: Council Decision of 6 December 2004 appointing two Luxembourg members and four Luxembourg alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2004-12-18; 2006-06-07

 18.12.2004 EN Official Journal of the European Union L 371/46 COUNCIL DECISION of 6 December 2004 appointing two Luxembourg members and four Luxembourg alternate members of the Committee of the Regions (2004/865/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Luxembourg Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions (1). (2) Two seats as a member of the Committee of the Regions have become vacant following the resignation of Mr Jean ASSELBORN, notified to the Council on 21 September 2004, and Ms Lydia MUTSCH, notified to the Council on 18 October 2004, and four seats as an alternate member of the Committee of the Regions have become vacant following the resignation of Mr Romain SCHNEIDER, Mr Jean-Marie HALSDORF, Mr John LIBER and Mr Lucien LUX, notified to the Council on 18 October 2004, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions: (a) as members:  Mr Etienne SCHNEIDER, Councillor of the municipality of Kayl, in place of Ms Lydia MUTSCH  Mr Romain SCHNEIDER, Mayor of the town of Wiltz, in place of Mr Jean ASSELBORN (b) as alternate members:  Mr Roby BIWER, Mayor of the town of Bettembourg, in place of Mr Lucien LUX  Mr Norbert HAUPERT, Councillor of the municipality of Mondercange, in place of Mr Jean-Marie HALSDORF  Ms Lydia MUTSCH, Mayor of the town of Esch-sur-Alzette, in place of Mr Romain SCHNEIDER  Ms Ferny NICKLAUS-FABER, Councillor of the municipality of Luxembourg, in place of Mr John LIBER for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 6 December 2004. For the Council The President H. HOOGERVORST (1) OJ L 24, 26.1.2002, p. 38.